           Case 1:19-cv-03366-RCL Document 13 Filed 01/22/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                   *
                Plaintiff,                                *
 v.
                                                          *     Civil Action No. 1:19-cv-03366-RCL

 KEVIN ROBILLARD                                          *
 and                                                      *
 HUFFINGTON POST
                                                          *
 and
                                                          *
 TESSA STUART
                                                          *
 and

 ROLLING STONE                                            *

                Defendants.                               *

*      *       *       *      *       *       *       *         *    *      *       *         *     *

                                    MOTION TO DISMISS

       This Motion and Request for Hearing links to ECF No. 5 in this action, which is the

Memorandum of Law in support of this Motion, filed on January 17, 2020. The Motion and

Request for Hearing were inadvertently omitted from the document filed at ECF No. 5.

       Defendants TheHuffingtonPost.com, Inc. (“HuffPost” erroneously sued as “Huffington

Post”) and Kevin Robillard (collectively, the “HuffPost Defendants”) respectfully move this

Court pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss with prejudice

the Complaint of Joseph Michael Arpaio (“Arpaio” or “Plaintiff”) for failure to state a claim. In

an earlier, related case, this Court dismissed Arpaio’s substantively identical claims with

prejudice and without leave to amend. For that reason, Arpaio’s claims in this second action are

barred by the doctrines of res judicata and issue preclusion.

                                                  1
          Case 1:19-cv-03366-RCL Document 13 Filed 01/22/20 Page 2 of 5



       Arpaio’s claims should also be dismissed on a number of additional, independent

grounds. First, they are all expired under the relevant statute of limitations. Additionally,

Arpaio’s defamation claims are subject to dismissal for the independent reason that Arpaio did

not—and cannot—adequately allege that the HuffPost Defendants published with the requisite

degree of fault—i.e., actual malice. The defamation claims also fail based on the substantial

truth doctrine.1 Arpaio’s tortious interference and false light claims should also be dismissed as

duplicative of the defamation claims, and for other independent reasons.

                                  REQUEST FOR HEARING

       The HuffPost Defendants respectfully request a hearing on their Motion to Dismiss.

DATED: January 22, 2020




1
 The Court rejected the HuffPost Defendants’ substantial truth argument in Arpaio’s prior case,
but it is respectfully asserted to preserve the issue for the record.
                                                 2
Case 1:19-cv-03366-RCL Document 13 Filed 01/22/20 Page 3 of 5



                      Respectfully submitted,

                      /s/ Jean-Paul Jassy
                      Jean-Paul Jassy (Pro Hac Vice Pending)
                      William T. Um (Pro Hac Vice Pending)
                      Elizabeth H. Baldridge (Pro Hac Vice Pending)
                      JASSY VICK CAROLAN LLP
                      800 Wilshire Boulevard, Suite 800
                      Los Angeles, CA 90017
                      Telephone: (310) 870-7048
                      Facsimile: (310) 870-7010
                      jpjassy@jassyvick.com
                      wum@jassyvick.com
                      ebaldridge@jassyvick.com

                      Laura C. Fraher (DC Bar No. 979720)
                      SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                      1742 N Street NW
                      Washington, DC 20036
                      Telephone: (202) 689-1900
                      Facsimile: (202) 689-1901
                      fraher@slslaw.com

                      Attorneys for Defendants TheHuffingtonPost.com, Inc. and
                      Kevin Robillard




                               3
         Case 1:19-cv-03366-RCL Document 13 Filed 01/22/20 Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2020, a copy of the foregoing Motion to Dismiss and

Request for Hearing was electronically filed through the CM/ECF system, which caused the

following parties or counsel to be served by electronic means, as more fully reflected on the

Notice of Electronic Filing:




                                                                              Larry E. Klayman
                                                                    FREEDOM WATCH, INC.
                                                                  202 Pennsylvania Avenue, NW
                                                                                      Suite 345
                                                                         Washington, DC 20006
                                                                     Telephone: (561) 558-5336
                                                                         leklayman@gmail.com

                                                   Attorneys for Plaintiff Joseph Michael Arpaio


                                                                                Alison Schary
                                                           DAVIS WRIGHT TREMAINE LLP
                                                               1919 Pennsylvania Avenue, NW
                                                                                     Suite 800
                                                                       Washington, DC 20006
                                                                   Telephone: (202) 973-4248
                                                                    Facsimile: (202) 973-4499
                                                                       alisonschary@dwt.com

                                                                      Elizabeth A. McNamara
                                                                              Rachel F. Strom
                                                           DAVIS WRIGHT TREMAINE LLP
                                                                 1251 Avenue of the Americas
                                                                                   21st Floor
                                                                        New York, NY 10020
                                                                   Telephone: (212) 489-8230

                                                                         Attorneys for Defendants
                                                                     Tessa Stuart & Rolling Stone
Case 1:19-cv-03366-RCL Document 13 Filed 01/22/20 Page 5 of 5



                                 /s/ Elizabeth Baldridge
                                                        Elizabeth Baldridge
                                             JASSY VICK CAROLAN LLP
                                            800 Wilshire Boulevard, Suite 800
                                                      Los Angeles, CA 90017
                                                   Telephone: (310) 870-7048
                                                    Facsimile: (310) 870-7010
                                                   ebaldridge@jassyvick.com

                                                    Attorneys for Defendants
                             TheHuffingtonPost.com, Inc. and Kevin Robillard
